PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/793,200
Filing Date: 25 Oct 2017
Appellant(s): Comcast Cable Communications, LLC



__________________
Steven B. Samuels (Reg. No. 37,711)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/13/2021 (hereinafter “the last Office action”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Beginning on page 3 of the appeal brief (hereinafter “The brief”) Appellant argues the following issues which are accordingly addressed below:

In regards to claims 1-4, 7, 29 and 32, Appellant argues that:
Smith does not teach “determining, based on the first information and the indication, a user interface for output on the at least one other device wherein one or more characteristics of the user interface are configured based on the indication associated with the user device” because Smith describes multiple user interfaces that are each specifically designed to accommodate a specific input device even in embodiments where a single display is used and the system of Smith provides an option to lock a channel or other parameter so as to ignore commands from the second interface 422 to change the channel or other parameter, such locking mechanism would not be necessary if the interfaces were truly configured based on the indication associated with the user device (The brief: pages 3 and 4).

Examiner respectfully disagrees.  Smith teaches that two input devices can be of similar type (remote controllers) but can have different characteristics (different number of buttons), (Smith: ¶ [0055]).  An interface, whose characteristics are configured according to the input device that is issuing the input command, is selected for presentation (Smith: ¶ [0053]-[0056].).  Since the system needs to be able to distinguish between two input devices of the same type but having different characteristics (in order to generate the appropriate interface), it is suggested that there is some sort of indication when the input is received that indicates which of the two input devices are being used.  
As per Examiner’s understanding, it seems as though Appellant is arguing that the user interface of Smith is not configured based on the indication associated with the user device since the user interface is pre-designed for a particular input device.  The claims do not require a dynamic configuring of the interface in real-time in response to receiving the input and indication.  Rather the claim requires a “determining, based on the first information and the indication, a user interface for output on the at least one other device, wherein one or more characteristics of the user interface are configured based on the indication associated with the user device.”  Smith’s selecting of a pre-designed interface based on a received input (first information) and the type of input device providing the received input (indication), still reads on “determining…a user interface for output.”  The pre-designed interface of Smith comprises one or more characteristics (e.g. presenting or not presenting a pop-up, Smith: ¶ [0053]) that are configured based on a type of input device (indication) and therefore reads on “wherein one or more characteristics of the user interface are configured based on the indication..”  Since the claim language does not indicate that the configuring of the characteristic is performed in response to receiving the indication, but rather that the characteristics are configured based on the indication, Examiner considers Smith to fully teach the limitation in question.  This interpretation of the claim seems to be consistent with the specification.  Paragraph [0033] of the specification indicates that the interfaces with the configured characteristics corresponding to different operational devices are stored (pre-designed).  
Even if Appellant were to amend the claim to indicate that the configuring of the one or more characteristics is responsive to receiving the indication (assuming that such functionality is supported by the specification), such functionality is already taught by the prior art of record.  In particular, Liston teaches the adapting of characteristics of a user interface (e.g. generating icons) based on determining the capabilities of an input device being used (Liston: ¶ [0302]-[0303]). 
Smith describes the scenario where a command to change a radio channel can be received by different input devices (Smith: ¶ [0040]).  Smith goes on to describe a method for prioritizing input signals when multiple commands for changing the radio channel are received simultaneously (Smith: ¶ [0043]).  Smith also describes a method for locking the radio channel functionality so as to only permit one of the input devices to be able to change the radio channel (Smith: ¶ [0043]).  These additional features do not teach away from the concept of selecting a user interface with configurations according to the type of input device issuing the input command.
	
Smith does not teach “receiving an indication of whether the user device is either a hands free device that is configured to receive a trigger and a voice command following the trigger or a device comprising one or more buttons for causing control of at least one other device” because Liston does not qualify as prior art since the cited portions of the provisional application of Liston only teaches a threshold value for a number of buttons associated with a device and not that a particular device actually has a number of buttons corresponding to the threshold value (The brief: pages 4 and 5).

Examiner respectfully disagrees.  Provisional US App. 62,558,328 teaches “the media guidance application may generate a database that associated different application interfaces with different controller types, number of input buttons, and voice command ability. The media guidance application may compare the remote controller currently in use with the database. The media guidance may determine, from the comparison, an optimal application interface (e.g., an interface that matches with the remote controller) to be displayed as the menu.” (¶ [0108], emphasis added.  Also see ¶ [0101]-[0102], [0109]-[0110].).
Paragraph [0103] of Provisional Application No. 62/558,328 teaches that “the media guidance application may determine the functionality of the remote controller based on the number of programmable inputs (e.g. buttons) it contains. The media guidance application may compare this number to the threshold from the user profile to determine the functionality that the remote has (e.g., 0-5 inputs is limited functionality…The media guidance application may retrieve menu screen settings corresponding to the functionality from the comparison.”  The number of programmable inputs of the remote controller is compared to a threshold to determine the functionality of the remote controller, wherein the threshold range includes the possibility that the remote controller has zero inputs.  It would be pointless and illogical to include a threshold value for zero inputs if a remote controller could not in fact have zero programmable inputs.  Accordingly, Examiner considers Provisional Application No. 62/558,328 to support the teaching that a remote controller can have zero programmable buttons.  Therefore, the remote control can have voice command ability and have zero buttons.  A microphone is necessary for a device to provide voice command capabilities.  Accordingly, Provisional US App. 62,558,328 of Liston provides full support for the features relied upon in the rejection of claim 1.  


The remaining argument sections of the brief simply state that the rest of the prior art of record does not cure the alleged deficiencies of Smith in view of Liston, accordingly, the remaining rejections of the dependent claims should be withdrawn.  As presented above there is no deficiency in Smith in view of Liston.  Therefore, it is the examiner’s opinion that Appellants remaining arguments are moot.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        

Conferees:
/WILLIAM L BASHORE/           Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                             
/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                             
                                                                                                                                                                                           


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.